DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 3/9/2021 is acknowledged.  Claims 14, 16-17, 22-24, 27 have been amended.  Claims 28-29 have been added.  Claims 1-13, 19-20, and 26 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claims 14-18, 21-25, 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-18, 21-22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2008/0191288 A1) (hereinafter referred to as Kwon) in view of Moon et al. (US 2011/0169066 A1), Iwasa et al. (US 9437265 B2) (hereinafter referred to as Iwasa), Chidambaram et al. (US 6682980 B2) (hereinafter referred to as Chidambaram) and Gardner et al. (US 6225151 B1) (hereinafter referred to as Gardner).
Regarding claim 14, Kwon teaches an apparatus (DRAM in Fig. 10 of Kwon, which is made by the method in Figs. 11-21), comprising: 
a semiconductive structure (structure on the left of Fig. 10), comprising: a well region (region of substrate 200 that contains the memory region on the left of Fig. 10) comprising a semiconductive material (substrate 200 is silicon substrate, as implied in [0112] of Kwon); first doped regions (S/D regions 225a/b in Fig. 10) comprising the semiconductive material doped with at least one second dopant (conductivity type of dopant of the S/D regions 225a/b);
first filled trenches (the two trenches in the active region, i.e. the middle two gate trenches in Fig. 10) vertically extending into the semiconductive structure and each individually comprising: a first conductive structure (gate electrode 220; for purpose of clarity, these are referred to as first trench gate electrode 220) comprising: a lower bottom of first trench gate electrode 220) within vertical boundaries of the well region; and an upper vertical boundary (flat top of first trench gate electrode 220); and a first dielectric liner (gate oxide 218) intervening between the first conductive structure and the semiconductive structure; and 
second filled trenches (the two gate trenches in the isolation regions 202) vertically extending into the semiconductive structure and each individually comprising: a second conductive structure (gate electrode 220 in the isolation regions 202; for purpose of clarity, these are referred to as second trench gate electrode 220) comprising: a lower vertical boundary (bottom of second trench gate electrode 220) within vertical boundaries of the well region; and an upper vertical boundary (flat top of second trench gate electrode 220); and a second dielectric liner (insulation layer in the isolation regions 202) intervening between the second conductive structure and the semiconductive structure, the second dielectric liner vertically extending to a greater depth within the semiconductive structure than the first dielectric liner of the first filled trenches (as shown in Fig. 10, the isolation region 202 extends to greater depth than the gate oxide layer 218).  
But Kwon is silent as in teaching that the well region is doped with at least one first dopant; the semiconductive region comprising: a fluorine-enriched region directly vertically over the well region and comprising the semiconductive material doped with fluorine; first doped regions directly vertically over the fluorine-doped region and the at least one second dopant having a different conductivity type than the at least one first dopant; and second doped regions directly vertically over the first doped regions and comprising the semiconductive material doped with a relatively greater amount of the at 
Moon teaches a DRAM device (Fig. 1 of Moon).  The device comprises: first doped regions (S/D regions 22/24 in Fig. 1 of Moon) of second dopant type (type of dopant in S/D regions 22/24), second doped regions (ohmic contact regions 26/28) directly vertically over the first doped regions and comprising the semiconductive material doped with a relatively greater amount of the at least one second dopant per unit volume than the first doped regions (as the purpose of the regions 26/28 is to form “ohmic contact” for the regions 22/24, it is implied that the dopants of regions 26/28 must be the same as that in regions 22/24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed ohmic contact regions (26/28 in Fig. 1 of Moon) in top region of the first doped regions (225a/b of Kwon) of Kwon in order to have lower contact regions to the first doped regions. 
As incorporated, the ohmic contact regions 26/28 of Moon are identified as the second doped regions in the claim.  As suggested in Fig. 1 of Moon, these first doped regions are above the upper vertical boundary of the trench gate electrodes (16 in Fig. 1 of Moon, which are analogous to trench gate electrodes 220 of Kwon) which are first and second conductive structures in Fig. 10 of Kwon.
But Kwon in view of Moon is silent as in teaching the well region is doped with at least one first dopant; the semiconductive region comprising: a fluorine-enriched region 
Iwasa teaches a trench gate device (Figs. 1-10 of Iwasa).  In the n-well (102), a p-type diffusion regions (116 in Fig. 7) are formed in the n-well to function as source/drain regions of the transistor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have doped the well region with at least one first dopant and to have doped the S/D regions of Kwon with the second dopant having a different conductivity type than the at least one first dopant.  Selecting dopants of appropriate conductivity types for doped well region and S/D regions of a PMOS/NMOS device is known in the art and can be done without requiring any innovative step by one of ordinary skill in the art.  
But Kwon-Moon-Iwasa is silent as in teaching the semiconductive region comprising: a fluorine-enriched region directly vertically over the well region and comprising the semiconductive material doped with fluorine; first doped regions directly vertically over the fluorine-doped region.  
Chidambaram teaches a method of forming a device (method 200 in Fig. 14 with the steps illustrated in Figs. 15-20 of Chidambaram).  The method is applicable to both PMOS and NMOS device (column 7 lines 14-18 of Chidambaram).  The method includes performing an amorphization implant (step 110 in Fig. 14; this is illustrated in Fig. 16); performing a fluorine implant (step 210 in Fig. 14, which is shown as process 215 in Fig. 17) to form a fluorine doped region (216 in Fig. 17); performing an LDD implantation (step 120 in Fig. 14, which is shown in Fig. 18) and annealing to form LDD regions (232 in Fig. 18); performing a S/D implantation and annealing (step 142).  The fluorine dopants prevents diffusion of dopants in the LDD and S/D regions during annealing processes into surrounding regions (discussion in column 3 lines 39-52 of Chidambaram).
Gardner teaches a method of forming a device.  A nitrogen-doped region (110/112 in Figs. 1A-1E, 212 in Fig. 2A-C of Gardner) is formed under and/or around the S/D regions (136/236 in Figs. 1A-2C of Gardner) in order to prevent the diffusion of the dopant into the surrounding regions (column 5 line 5-10, column 6 line 27-34 of Gardner).  So the nitrogen-rich regions of Gardner has the same function has the fluorine-rich regions of Chidambaram.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a fluorine-enriched region, as according to Chidambaram, in Kwon in order to reduce short channel effects while increasing operational speed performance of the device (see discussion in the Background section, particularly column 2 lines 22-31 and column 3 lines 39-52 of Chidambaram). Moreover, the fluorine dopants would aid in preventing diffusion of dopants in the LDD and S/D regions during annealing processes (discussion in column 3 lines 39-52 of Chidambaram).
As incorporated, the fluorine-enriched regions of Chidambaram is formed between the S/D regions (225a/b in Fig. 10 of Kwon) of Kwon and the channel region.  S/D regions 225a/b in Fig. 10 of Kwon).
Regarding claim 16, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, and also teaches wherein: the well region is substantially free of the at least one second dopant (as combined in claim 14 above, the fluorine-enriched regions would prevent the diffusion of second dopant of the first/second doped regions into the well regions); and first doped regions and the second doped regions are substantially free of the at least one first dopant (as taught in claim 14 above).  
Regarding claim 17, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, but is silent as in teaching further comprising additional fluorine distributed within the well region, the first doped regions, and the second doped regions of the semiconductive structure, atomic concentrations of the additional fluorine within the well region, the first doped regions, and the second doped regions less than an atomic concentration of the fluorine within the fluorine-enriched region.  
Chidambaram teaches that during annealing process (of the LDD forming process), the heating causes fluorine atoms to diffuse out (column 7 lines 58-62 of Chidambaram).
Thus, it follows that the fluorine atoms diffuse out from the fluorine-enriched region (as incorporated in claim 14 above) into the S/D regions above it and the well region below it.  As a result, there is some fluorine distributed within the well region and 
Regarding claim 18, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, but is silent as in teaching wherein: the at least one first dopant comprises boron; and the at least one second dopant comprises phosphorus and arsenic.  
Iwasa teaches that phosphorus are typical n-type dopant and boron are typical p-type dopant (see column 10 lines 22-34 of Iwasa).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used boron and phosphorus as p-type dopant and n-type dopant to dope the appropriate regions of Kwon-Moon-Iwasa-Chidambaram-Gardner.  The advantage of using known dopants for conductivity type dopants is saving of research costs. 
Regarding claim 21, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, and further comprising: 
conductive interconnect structures (contacts 242 in Fig. 10 of Kwon) over and electrically coupled to the second doped regions; 
storage node structures (capacitors 254 in Fig. 10 of Kwon) over and electrically coupled to some of the conductive interconnect structures; and 
digit lines (bit line 248 in Fig. 10 of Kwon) over and electrically coupled to some other of the conductive interconnect structures.  
Regarding claim 22, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, and also teaches wherein: each of the first filled 228a over the first trench gate electrodes 220 in Fig. 10 of Kwon) over the first conductive structure thereof; and each of the second filled trenches individually further comprises a second insulative cap (228a over the second trench gate electrodes 220 in Fig. 10 of Kwon) over the first conductive structure thereof.  
Regarding claim 27, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, and also teaches wherein each of the first filled trenches individually further comprises a first dielectric cap structure (228a-236 in the first gate trenches 216 in Fig. 10 of Kwon) vertically overlying the first conductive structure and having a lower vertical boundary within vertical boundaries of the second doped regions (as suggested in Fig. 1 of Moon, the ohmic contact regions 26/28 of Moon is not very thick, and only stays within the vertical boundary of the ohmic regions).  
Regarding claim 28, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, and also teaches wherein the second conductive structure of the second filled trenches vertically extends to a greater depth within the semiconductive structure than the first conductive structure of the first filled trenches (as shown in Fig. 10 of Kwon).  
Regarding claim 29, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, and also teaches wherein: the second filled trenches comprise two of the second filled trenches (as shown in Fig. 10 of Kwon); and the first filled trenches comprise two of the first filled trenches horizontally interposed between the two of the second filled trenches (as shown in Fig. 10 of Kwon. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Moon, Iwasa, Chidambaram and Gardner, as applied to claim 14 above, and further in view of Juengling (US 2011/0133270 A1).
Regarding claim 15, Kwon-Moon-Iwasa-Chidambaram-Gardner teaches all the limitations of the apparatus of claim 14, but is silent as in teaching wherein: the at least one first dopant comprises at least one P-type dopant; and the at least one second dopant comprises at least one N-type dopant.  
Juengling teaches a memory device (200 in Figs. 1-3 of Juengling) with the S/D regions (220) doped with n-type dopant (see Figs. 1-3 of Juengling). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one second dopant comprises at least one N-type dopant in applications such as Juengling where the type of device is required.  
As incorporated, it follows that the first dopant type would be a p-type dopant.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Iwasa, Juengling, Chidambaram and Gardner
Regarding claim 23, Kwon teaches memory device (memory device in Fig. 10 of Kwon), comprising: 
a memory controller (a controller is implicit in all memory device); 
word lines (as stated in [0076] of Kwon, a gate trench 216 is a word line); 
digit lines (248);
as stated in [0024] and [0074], there are many cells like the one shown in Fig. 10 of Kwon) electrically coupled to the word lines and the digit lines, each memory cell comprising: 
a transistor (transistor with trench gate electrodes 220) electrically coupled at least one of the word lines, the transistor comprising: 
a gate electrode (220 in the middle two trenches 216) within a filled trench (gate trench 216) vertically extending into a semiconductive structure (the structure on the left of Fig. 10 of Kwon); 
a channel (region surrounding the middle two gate trenches 216) extending around portions of the gate electrode within a well region (active region of the substrate 200 on the left of Fig. 10 of Kwon) of the semiconductive structure; 
source/drain regions (225a/b) horizontally neighboring the opposing sides of the gate electrode; 
a dielectric liner (gate oxide 218) between the gate electrode and each of the channel, and the source/drain regions; and 
a storage node structure (capacitors 254) electrically coupled to the transistor; and 
an additional filled trench (two gate trenches in the isolation regions 202) horizontally neighboring the filled trench and vertically extending into the semiconductive structure, the additional filled trench comprising: 
an additional electrode (220 of the gate trenches in the isolation regions 202) vertically extending a greater depth within the semiconductive structure than the gate electrode within the filled trench (as shown in Fig. 10 of Kwon); and 
insulation material in the isolation regions 202) interposed between the additional electrode and the semiconductive structure.  
But Kwon is silent as in teaching that memory device comprises: a row decoder operably coupled to the memory controller; a column decoder operably coupled to the memory controller; word lines operably coupled to the row decoder; digit lines operably coupled to the column decoder; the transistor comprising: lightly doped drain regions horizontally neighboring opposing sides of the gate electrode and vertically overlying a fluorine-doped region overlying the well region; the source/drain regions vertically overlying the lightly doped drain regions; the dielectric liner between the gate electrode and the lightly doped drain regions.
Juengling teaches a memory device (400 in Fig. 4 which uses an array shown in Figs. 1-3 of Juengling), comprising: a memory controller (as described in [0058], a controller must be present to control the memory device 400); a row decoder (404 in Fig. 4) operably coupled to the memory controller; a column decoder (406) operably coupled to the memory controller; word lines (212 in Fig. 1-4; as described in [0051]-[0053] of Juengling; the wordlines 212 are connected to the decoder 404 via vertical lines in Fig. 4) operably coupled to the row decoder; digit lines (318; these are horizontal lines in Fig. 4) operably coupled to the column decoder (406).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed row and column decoders to the memory device of Kwon in order to control these memory cells effectively.

Iwasa teaches a trench gate device (Figs. 1-10 of Iwasa).  In the n-well (102), a p-type diffusion regions (116 in Fig. 7) are formed in the n-well to function as source/drain regions of the transistor; under these p-type diffusion regions, lightly doped source/drain regions are formed (column 10, lines 22-34 of Iwasa).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed lightly doped S/D regions underneath the source/drain regions (225a/b) of Kwon in order to improve breakdown voltage, hot-electron effects, and short-channel threshold effects.  
But Kwon-Juengling-Iwasa is silent as in teaching that the transistor comprising: a fluorine-doped region overlying the well region; lightly doped drain regions vertically overlying the fluorine-doped region; the source/drain regions vertically overlying the lightly doped drain regions.
Chidambaram teaches a method of forming a device (method 200 in Fig. 14 with the steps illustrated in Figs. 15-20 of Chidambaram).  The method is applicable to both PMOS and NMOS device (column 7 lines 14-18 of Chidambaram).  The method includes performing an amorphization implant (step 110 in Fig. 14; this is illustrated in Fig. 16); performing a fluorine implant (step 210 in Fig. 14, which is shown as process 215 in Fig. 17) to form a fluorine doped region (216 in Fig. 17); performing an LDD step 120 in Fig. 14, which is shown in Fig. 18) and annealing to form LDD regions (232 in Fig. 18); performing a S/D implantation and annealing (step 142).
Gardner teaches a method of forming a device.  A nitrogen-doped region (110/112 in Figs. 1A-1E, 212 in Fig. 2A-C of Gardner) is formed under and/or around the S/D regions (136/236 in Figs. 1A-2C of Gardner) in order to prevent the diffusion of the dopant into the surrounding regions (column 5 line 5-10, column 6 line 27-34 of Gardner).  So the nitrogen-rich regions of Gardner has the same function has the fluorine-rich regions of Chidambaram.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a fluorine-enriched region, as according to Chidambaram, in Kwon in order to reduce short channel effects while increasing operational speed performance of the device (see discussion in the Background section, particularly column 2 lines 22-31 and column 3 lines 39-52 of Chidambaram). Moreover, the fluorine dopants would aid in preventing diffusion of dopants in the LDD and S/D regions during annealing processes (discussion in column 3 lines 39-52 of Chidambaram).
As incorporated, the fluorine-enriched regions of Chidambaram is formed between the S/D regions (225a/b in Fig. 10 of Kwon) of Kwon and the channel region.  In other words, these fluorine-enriched regions are located at the bottom of the second doped regions (S/D regions 225a/b in Fig. 10 of Kwon).

Allowable Subject Matter
Claims 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the closest prior art does not disclose or fairly suggest a memory device comprising: a semiconductive structure, comprising: “a fluorine-doped region directly vertically overlying P-type well region; N-type lightly doped drain regions directly vertically overlying the fluorine-doped region; and N-type source/drain regions directly vertically overlying the N-type lightly doped drain regions and comprising greater an atomic concentrations of one or more N-type dopants than the N-type lightly doped drain regions; first filled trenches vertically extending into the semiconductive structure and each individually comprising: a first gate electrode comprising: a lower vertical boundary within vertical boundaries of the P-type well region; and an upper vertical boundary under upper vertical boundaries and over lower within vertical boundaries of the N-type lightly doped drain regions;” and “second filled trenches vertically extending into the semiconductive structure and each individually comprising: a second gate electrode comprising: a lower vertical boundary within the vertical boundaries of the P-type well region; and an upper vertical boundary under the upper vertical boundaries and over the lower vertical boundaries of the N-type lightly doped drain regions; and a second dielectric liner intervening between the second gate electrode and each of the P-type well region, the fluorine-doped region, and the N-type lightly doped drain regions of the semiconductive structure, the second dielectric liner extending relatively deeper within the semiconductive structure than the first dielectric liner of the first filled trenches” along with other limitations of the claim.
The closest prior art of record are Kwon et al. (US 2008/0191288 A1), Moon et al. (US 2011/0169066 A1), Juengling (US 2011/0133270 A1), Chidambaram et al. (US 6682980 B2) (hereinafter referred to as Chidambaram) and Gardner et al. (US 6225151 B1) (hereinafter referred to as Gardner).
Kwon teaches a DRAM memory device (Fig. 10 of Kwon) with a plurality of trench gates.  Some of the trench gates are located in the isolation regions (202 in Fig. 10 of Kwon).  But Kwon does not disclose lightly doped S/D regions or the fluorine-enriched region underneath the LDD.  Juengling teaches a memory device, but all the gate electrodes and dielectric liners are the same, at the same level/depth.  Juengling does not disclose a fluorine-enriched region either.
Moon teaches a similar DRAM memory structure with trench gate, but Moon does not disclose some of the trench gate in the isolation region or that some of the gate electrode, or its dielectric liner, is lower than some other gate electrode, or the dielectric liner of the other gate electrode.  Moon does disclose impurity regions (26/28 in Fig. 1 of Moon) with high concentration of dopants above the S/D regions (22/24 in Fig. 1 of Moon). However, these regions are ohmic contact regions. So it would not be obvious how Moon can be combined with Kwon to teach the lightly doped S/D regions together with S/D regions so that their relative positions to the trench gate electrodes (first/second gate electrodes in the claim) satisfy the requirement of the limitations recited above.
Chidambaram and Gardner teach doped regions surrounding the S/D regions.  The fluorine/nitrogen in the doped regions prevent the conductivity dopants in the S/D regions from diffusing out of the S/D regions.  But neither Chidambaram nor Gardner can cure the deficiency of Kwon, Moon, or Juengling above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822